Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
1.This action is responsive to the communication filed on April 06, 2020. At this time, claims 1-20 are pending and addressed below. 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Objections
Claims 3, 6, 7, 15, 17, and 18 are  objected to because of the following informalities: Claims 3, 6, 7, 15, 17, and 18 recite “…if…”. It is not clear that the statement after the  if statement is part of the claim. A positive language of the claim needs to be recited .  Appropriate correction is required. 
                                                                       Double Patenting
4. The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993);  In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Omum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969). 
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b). 

Claims 1, 13 and 20 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1, 13 and 20 of US patent number 10616265. The conflicting claims are not identical, they are not patentably distinct from each other because the current application contains 

This is a non- provisional double patenting rejection since the conflicting claims have in fact been patented.  
 
                                                         Claims Comparison Table                  
Instant Application
16/841,383
Patent Number
10/616265
1. A method, comprising: receiving, at one or more processors, a cyber-security alert; analyzing, at the one or more processors, the cyber-security alert to determine a security threat to a network; mapping, at the one or more processors, the security threat to at least one preplanned action to remediate the security threat, the at least one preplanned action pre-approved for an administrator to initiate; receiving, at the one or more processors, an input from the administrator that correlates a custom network security action with a network security element, the custom network security action not correlated with the network security element prior to receiving the input, the input not initiating the at least one preplanned action; and sending, by the one or more processors and in response to the input, a signal to initiate an execution of the custom network security action to the network security element to respond to the security threat. 
1. A method performed by a cyber-security system, comprising: receiving a cyber-security alert; analyzing the cyber-security alert to determine a security threat to a network; configuring an action plan, in accordance with an established network security policy, targeted to remediate the security threat; initiating an execution of at least one automated action pursuant to the action plan to respond to the security threat when the security threat is a first type, the at least one automated action being executed automatically without specific human intervention; mapping the security threat to a plurality of preplanned actions based on the security threat and in accordance with the action plan, the plurality of preplanned 




20. A method, comprising: receiving a cyber-security alert; analyzing the cyber-security alert to determine a security threat to a network; initiating an execution of a first level action to respond to the security threat, the first level action being executed automatically without specific human intervention; determining when the security threat is mitigated after the first level action is executed; when the security threat is not mitigated after the first level action is executed, mapping the security threat to a plurality of second level actions based on the security threat, the plurality of second level actions not approved to be automatically initiated and approved for an administrator to initiate; receiving an administrator input to select at least one second level action from the plurality of second level actions; initiating, in response to 










Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter: Mahaffey, US pat.No 20100100964 (IDS submitted  6/16/2020) discloses receiving, at one or more processors, a cyber-security alert; analyzing, at the one or more processors, the cyber-security alert to determine a security threat to a network.
The prior art does not disclose mapping, at the one or more processors, the security threat to at least one preplanned action to remediate the security threat, the at least one preplanned action pre-approved for an administrator to initiate; receiving, at the one or more processors, an input from the administrator that correlates a custom network security action with a network security element, the custom network security .       
                                                                   Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Overcash, US pat.No 20080034425, abstract, “ The central security manager correlates the security events at the individual computer networks to determine if there is an enterprise wide security threat. The central security manager can then communicate instructions to the individual computer networks so as to provide an enterprise wide solution to the threat“.

Porras, US pat.No 20160218933, title “ IMPACT ANALYZER FOR A COMPUTER NETWORK    “ 
PARK , US pat.No 20170270295  “A cyber security system and method that includes one or more devices configured to determine a cyber-security threat or breach event based on analysis of operational information of a protected system. “.

White, US pat.No 20090319249, abstract “ monitoring and analyzing components and operation of a simulated network environment including a module configured for storing a predetermined baseline for the simulated network environment “                   
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSNEL JEUDY whose telephone number is (571)270-7476. The examiner can normally be reached M-F 10:00-8:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arani T Taghi can be reached on (571)272-3787. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Date: 11/04/2021 
 /JOSNEL JEUDY/ Primary Examiner, Art Unit 2438